           Case 1:19-cv-05757-AT Document 1 Filed 12/23/19 Page 1 of 10




                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

CYAN CASADO,                            )
                                        )
      Plaintiff,                        )       Case No.
                                        )
v.                                      )
                                        )
DEL FRISCO’S OF GEORGIA,                )
LLC d/b/a BARCELONA                     )
WINE BAR,                               )
                                        )
      Defendant,                        )
                                        )

                                   COMPLAINT

      Plaintiff Cyan Casado (“Plaintiff”), by and through counsel, files this

Complaint against Defendant Del Frisco’s of Georgia, LLC d/b/a Barcelona Wine

Bar (“Defendant”) for violations of the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §§ 201 et seq., to recover unpaid wages, liquidated damages, costs, expenses

of litigation, and attorneys’ fees. Plaintiff alleges as follows:

                                      PARTIES

      1.      Plaintiff is an adult resident of Fulton County, Georgia.

      2.      Defendant Del Frisco’s of Georgia, LLC is a Georgia corporation with

its principal place of business at 236 Perimeter Center Pkwy. NE, Suite 120,

Dunwoody, GA 30346.




                                            1
           Case 1:19-cv-05757-AT Document 1 Filed 12/23/19 Page 2 of 10




      3.      Defendant’s registered agent is Corporate Creations Network, Inc.,

2985 Gordy Parkway, 1st Floor, Marietta, GA 30066.

                          JURISDICTION AND VENUE

      4.      This Court has subject matter jurisdiction over the present action

pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

      5.      Venue properly lies in the Northern District of Georgia under 28 U.S.C.

§ 1391. Defendant transacts business in this judicial district, and a substantial

portion of the events giving rise to the claims herein occurred in this judicial district.

                         COVERAGE UNDER THE FLSA

      6.      Plaintiff was employed by Defendant during the period approximately

July 15, 2019 through October 11, 2019.

      7.      At all relevant times, Plaintiff was an “employee” of Defendant and

covered under the FLSA, 29 U.S.C. §§ 201 et seq.

      8.      At all relevant times, Defendant was the “employer” of Plaintiff.

      9.      At all relevant times, Defendant had multiple employees, including

Plaintiff, handling, selling, or otherwise working on goods or materials that have

been moved in or produced for interstate commerce by any person.

      10.     At all relevant times, Defendant was an enterprise with annual gross

volume of sales made or business done of not less than $500,000.00.




                                            2
          Case 1:19-cv-05757-AT Document 1 Filed 12/23/19 Page 3 of 10




                                        FACTS

        11.     Defendant owns and operates Barcelona Wine Bar located at 240 North

Highland Avenue Northeast, Atlanta, GA 30307 (the “Restaurant”). The Restaurant

had annual gross volume of sales made or business done of not less than $500,000

during all relevant time periods.

        12.     Plaintiff was hired by and began employment by Defendant at the

Restaurant as a server on or about July 15, 2019.

        13.     Plaintiff’s employment by Defendant ended on or about October 11,

2019.

        14.     Plaintiff was denied earned wages by Defendant while working at the

Restaurant.

        15.     Plaintiff was denied overtime wages by Defendant while working at the

Restaurant.

        16.     At all relevant times, Plaintiff was a non-exempt, tipped employee of

Defendant.

        17.     Federal law permits Defendant to pay employees such as Plaintiff less

than the minimum wage so long as they are working a tipped occupation, and able

to earn tips.

        18.     As a server at the Restaurant, Plaintiff’s duties included, but were not

limited to, taking customer’s orders, answering questions about the menu and food,


                                            3
         Case 1:19-cv-05757-AT Document 1 Filed 12/23/19 Page 4 of 10




taking payment, communicating orders with the kitchen staff, seating customers, and

helping with customer service.

      29.    Plaintiff also was required to perform extensive duties unrelated to

customer service that were substantial and amounted to a separate, non-server

occupation. These duties were not contemporaneous with customer service server

duties. These duties were performed both before and after customer service shifts

and for extensive periods of time. Such non-server, pre-shift and post-shift duties

included, but were not limited to: extensive cleaning throughout the restaurant and

in areas unrelated to server stations, brewing beverages, cutting lemons and other

garnishes, filling ice bins, polishing and stocking glassware, cleaning under tables

and booths, sweeping/vacuuming floors, cleaning and restocking drink station,

cleaning and stocking the bar station, cleaning and restocking the server station,

cleaning floors on the patio, and other non-server duties unrelated to customer

service. While performing these duties, Plaintiff was not able to earn tips.

      30.    There was a clear dividing line between Plaintiff’s server duties and

Plaintiff’s non-server duties, particularly because extensive non-server duties were

required before and after the restaurant was open, and before and after Plaintiff’s

customers were being served.

      31.    Plaintiff’s non-server duties extended to the entire restaurant rather than

areas where he served customers.


                                           4
         Case 1:19-cv-05757-AT Document 1 Filed 12/23/19 Page 5 of 10




      32.    These non-server duties consumed a substantial portion of Plaintiff’s

workday, were more than “part of the time” that Plaintiff worked, were for times

longer than a few minutes and longer than de minimis time periods, and were for

more than 20% of Plaintiff’s workdays.

      33.    At all relevant times, Plaintiff was required to arrive at the restaurant

60 minutes prior to the restaurant opening to perform non-server and other non-tip

producing tasks.

      34.    The duties Plaintiff performed for the 60-minute period before

restaurant opening were non-server duties and were performed at easily demarcated

times when Plaintiff did not and could not earn tips. These non-server duties usually

continued beyond the restaurant opening because Plaintiff would often not be

assigned a customer until 30 to 60 minutes after the restaurant had opened.

      35.    Plaintiff often was required to perform non-server duties and non-tip

producing side work for extended periods of time at the beginning of a shift while

waiting to be assigned a customer.

      36.    Plaintiff often also was required to remain at the Restaurant for

substantial time periods after the Restaurant had closed and all customers had left.

      37.    When working a closing shift, Plaintiff often was required to remain at

the restaurant 60 to 90 minutes after the Restaurant had closed to perform cleaning

and other non-tip producing tasks throughout the restaurant.


                                          5
          Case 1:19-cv-05757-AT Document 1 Filed 12/23/19 Page 6 of 10




        38.   Plaintiff often was required to perform non-server work after his last

assigned table had closed out, but before the Restaurant closed.

        39.   For a substantial portion of Plaintiff’s hours performing non-server

duties and non-tip producing side work, Plaintiff was paid a wage less than minimum

wage.

        40.   Defendant denied Plaintiff minimum wage compensation for these

discrete and easy-to-identify periods where Plaintiff was performing non-tip related

tasks and no customers were in the building.

        41.   Defendant violated the FLSA by willfully refusing to pay Plaintiff

proper minimum wage compensation for these non-server duties amounting to a

separate occupation.

        42.   Defendant maintained records of hours that Plaintiff worked.

        43.   Even if the non-server duties Defendant required Plaintiff to perform

were related to his tipped occupation, Defendant violated the FLSA by its policy and

practice of requiring Plaintiff to perform such work for a substantial amount of his

time worked during the workweek, and during discrete periods before and after his

shift when Plaintiff could not earn any tips.

        44.   Plaintiff also was required to perform tasks that were unrelated to and

not incidental to his tip-producing occupation without being paid a minimum wage.




                                          6
           Case 1:19-cv-05757-AT Document 1 Filed 12/23/19 Page 7 of 10




         45.   Defendant’s policy and practice of requiring Plaintiff to perform

excessive and/or unrelated non-server duties while paying him sub-minimum, tip-

credit wages violates the FLSA.

         46.   Plaintiff often worked in excess of 40 hours per work week.

         47.   Defendant improperly calculated Plaintiff’s overtime wages and

applied a tip credit on overtime hours that exceeded the tip credits on straight-time

hours.

         48.   Defendant’s overtime calculations were improper because (1) it

resulted in a tip credit being claimed for overtime that was greater than the tip credit

taken on straight-time hours; and (2) Defendant did not include the proper $7.25

wages for Plaintiff’s non-server duties when calculating overtime. Defendant thus

did not pay Plaintiff the wages that he earned for overtime hours.

                               COUNT I
                FAIR LABOR STANDARDS ACT VIOLATIONS-
                           MINIMUM WAGE

         49.   Plaintiff repeats and realleges each paragraph above as though it were

fully set forth at length herein.

         50.   At all relevant times, Defendant was Plaintiff’s employer engaged in

interstate commerce, within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and

207(a).




                                           7
         Case 1:19-cv-05757-AT Document 1 Filed 12/23/19 Page 8 of 10




      51.    At all relevant times, Defendant employed Plaintiff within the meaning

of the FLSA.

      52.    At all relevant times, Defendant failed to compensate Plaintiff at the

applicable federal minimum wage for tasks that were unrelated to and non-incidental

to a tip producing occupation.

      53.    At all relevant times, Defendant failed to compensate Plaintiff at the

applicable federal minimum wage for tasks that were not server related tasks and

were not directed towards producing tips that were performed before Restaurant

opening and/or before Plaintiff was assigned customers.

      54.    At all relevant times, Defendant failed to compensate Plaintiff at the

applicable federal minimum wage for tasks that were not server related tasks and

were not directed towards producing tips that were performed after Restaurant

closing and/or after Plaintiff was serving customers.

      55.    At all relevant times, Defendant improperly calculated and improperly

paid overtime for its tipped employees, including Plaintiff.

      56.    When calculating overtime for tipped employees, including Plaintiff,

Defendant claimed an improper and excessive tip credit for overtime hours,

including claiming tip credits for overtime that was greater than the tip credit taken

on some of Plaintiff’s tipped wages.




                                          8
           Case 1:19-cv-05757-AT Document 1 Filed 12/23/19 Page 9 of 10




      57.     When calculating overtime for tipped employees, including Plaintiff,

Defendant did not include the proper minimum wage ($7.25) for Plaintiff’s non-

server duties when calculating overtime.

      58.     As a result of Defendant’s willful failure to pay Plaintiff the appropriate

overtime wage, Defendant violated the FLSA, 29 U.S.C. §§ 207(a)(2) and 215(a).

      59.     Defendant’s conduct of failing to pay minimum wage and overtime

constitutes a willful violation of the FLSA within the meaning of 29 U.S.C. § 255(a).

      60.     Due to Defendant’s FLSA violations, Plaintiff was damaged and is

entitled to recover from Defendant compensation for unpaid minimum wage; unpaid

overtime wages; an additional equal amount as liquidated damages; and reasonable

attorneys’ fees, costs, and disbursements of this action, pursuant to 29 U.S.C. §

216(b).

      WHEREFORE, Plaintiff demands a trial by jury and requests that this Court

grant the following relief against Defendant:

      A.      An award of unpaid compensation for wages including overtime and

              minimum wage to Plaintiff;

      B.      An award of all liquidated damages for unpaid wages to Plaintiff;

      C.      An award of costs and expenses of this action together with reasonable

              attorneys’ and expert fees to Plaintiff; and

      D.      Such other and further relief as this Court deems just and proper.


                                            9
        Case 1:19-cv-05757-AT Document 1 Filed 12/23/19 Page 10 of 10




Respectfully submitted this December 23, 2019,

                                           HALL & LAMPROS, LLP

                                           /s/ Gordon Van Remmen
                                           Christopher B. Hall
                                           Ga Bar No. 318380
                                           Gordon Van Remmen
                                           Ga Bar No. 215512

HALL & LAMPROS, LLP
400 Galleria Parkway
Suite 1150
Atlanta, GA 30339
(404) 876-8100 telephone
(404) 876-3477 facsimile
chall@hallandlampros.com
gordon@hallandlampros.com

Attorneys for the Plaintiffs


Plaintiff’s counsel certifies that this complaint is in 14-point Times New Roman
font.




                                      10
